Exhibit 10

 

AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT

 

THIS AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT (this “Amendment”) is dated as of
April 30, 2004 by and between NetBank, Inc., a Georgia corporation (the
“Company”), and Douglas K. Freeman (the “Executive”).

 

W I T N E S S E D

 

WHEREAS, the Company and the Executive are parties to a certain Employment
Agreement dated as of November 18, 2001 as amended by Amendment No. 1 to
Employment Agreement dated as of April 1, 2002 (collectively, the “Original
Agreement”); and

 

WHEREAS, the Company and the Executive wish to amend the Original Agreement as
more particularly set forth in this Amendment,

 

NOW, THEREFORE, it is hereby agreed as follows:

 

1.                                   Amendments.

 

(a)  A new Section 2(c) is hereby added to the Original Agreement to read as
follows:

 

“The Executive shall be based primarily and reside in the general area of
Jacksonville, Florida.”

 

(b)  The last two sentences of Section 3(c) of the Original Agreement are hereby
deleted and the following sentence shall be added at the end of said Section
3(c):

 

“The Company shall provide a relocation package for the movement of household
goods to the Executive in order to assist the Executive in the relocation of his
secondary residence from the Atlanta area.”

 

(c)  The term “Business Location” and the definition thereof, all as set forth
in Annex A of the Original Agreement, are hereby deleted in their entirety.

 

2.  Miscellaneous.

 

(a)                                  This Amendment may be executed in several
counterparts, each of which shall be deemed an original, and said counterparts
shall constitute but one and the same instrument.

(b)                                 Except as expressly amended and modified by
this Amendment, the Original Agreement shall continue to be and remain in full
force and effect in accordance with its terms.

 

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and the
Company has caused this Amendment to be executed in its name on its behalf, all
as of the day and year first above written.

 

 

/s/ Douglas K. Freeman

 

 

Douglas K. Freeman

 

 

 

 

 

NETBANK, INC.

 

 

 

By:

/s/ Thomas L. Little, Jr.

 

 

 

Thomas L. Little, Jr.

 

 

Chief Human Resource Executive

 

1

--------------------------------------------------------------------------------